Title: Joseph C. Cabell to James Madison, 7 August 1828
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Warminster.
                                
                                 7 Augt. 1828.
                            
                        
                        
                        I have reflected much since our separation on the subject of the Professorship of Ancient Languages, the
                            importance of which to the University seems to be seen and felt by all; and a thought has occurred to me which seems to me
                            worth something and, to suggest it to you, is the main object of the present note. It is, the expediency of sounding Mr.
                            Key, thro’ Mr. Long, as to the practicability of his return to the University, to take the chair vacated by Mr. Long. His
                            entire fitness for the place rests on the sure foundation of actual experiment, is admitted by the institution in all its
                            parts, as well as by the public opinion generally; and his return would be universally received with a hearty welcome,
                            except, possibly, two of the Professors, towards whom he did not stand in the most amicable relations. Mrs. Tucker, the
                            mother of Mrs. Emmett, came up with me, on a visit to Mrs. Tucker, & Mrs. Cabell, and in the course of our ride,
                            related to me many anecdotes relative to the Professors. Among others, she spoke of Mr. Key, and informed me that she had
                            learnt from Mrs. Dunglison, whose Father is very intimate with the Father of Mr. Key, that nothing could exceed the
                            mortification and disapprobation with which Mr. Key, the Father, heard of his son’s intention to return to England. It has
                            been ascertained thro’ the same channel of information, that Mr. Key’s plan of making a respectable income by the practice
                            of medicine was regarded by his friends as entirely chimerical. He has some near relation, besides his Father, engaged in
                            the profession. We know that he has failed at the University of London; and, as far as I can learn, he is entirely out of
                            employment. Both himself and Mr. Long, have left us under very favorable impressions. Upon the whole, I think it highly
                            probable, that he looks back with regret upon the situation he has lost; and as it is most certain that his emouluments as
                            Professor of Ancient Languages, would be equally respectable, I think the chances of his acceptance, especially if an invitation were tendered, are such as to justify the attempt. His return would be hailed with
                            great joy by the youth of the State, and contribute to that glorious prosperity which I hope will soon attend the
                            institution. I submit this suggestion with deference to the Executive Committee as the proper organ of communication,
                            instead of writing myself to Mr. Key, as I once contemplated.
                        Whilst writing, I will say a word relative to the Library. It did not occur to the Committee of inspection to
                            enquire as to the Invoices of the Library. Mr. Jefferson’s manuscript Catalogue was shewn to us, but it does not contain
                            the prices of the books. It is important to know the prices of each & all the books and to have them permanently
                            recorded. I would propose that the Executive Committee and the Committee of Inspection (when the latter shall again be
                            appointed) shall cooperate, push their enquiries with vigor, and never cease, till we get the most compleat catalogues of
                            all the collections of the University, and finally cause them to be printed.
                        The motive which induced me to move the appointment of the two gentlemen who were appointed to draft a plan
                            of government, was, that they had shewn great attention to, & anxiety about that branch of the business; and the
                            motive that induced me, on a moment’s reflection to sollicit you to act on the same committee, was that the two gentlemen
                            selected both had expressed themselves in favor of a President, and I wished the opposite opinion to be properly
                            represented in the Committee. I am sure those gentlemen would do all possible justice to every view of the subject; but it
                            is impossible but that their enquiries will be influenced by their predilections. I make these remarks under the hope that
                            you will yet keep your attention actively engaged on the subject.
                        You several times mentioned to me in very favorable terms the Maryland White Flint wheat. Should you propose
                            to sell any part of the crop for seed, I would be glad to procure a parcel, so as to put me in stock another year: but I
                            would withdraw the application altogether, if it should in any be inconvenient, or interfere with your plan of sale. I am,
                            dear Sir, very respectfully & truly yours
                        
                        
                            
                                Joseph C. Cabell
                            
                        
                    